436 F.2d 976
Howard E. LEIGH, Appellant,v.R. J. GAFFNEY, Warden, Kansas State Penitentiary, Lansing,Kansas, Appellee.
No. 427-70.
United States Court of Appeals, Tenth Circuit.
Nov. 11, 1970.

Appeal from the United States District Court for the District of Kansas.
Kent Frizzell, Atty. Gen. and Edward E. Collister, Jr., Asst. Atty. Gen., have filed a motion to affirm and suggestions in support of summary affirmance in behalf of the appellee.
Appellant has filed a memorandum opposing summary action.
Before LEWIS, Chief Judge, PICKETT, Circuit Judge, and KERR, District judge.
PER CURIAM.


1
Leigh was notified that the court was considering summary affirmance and he has taken the opportunity afforded him to file a memorandum addressing the merits of the cause and opposing such disposition.  It is apparent from the record that Leigh is confined in the Kansas State Penitentiary and we have accordingly substituted the warden thereof as the proper respondent-appellee.  An examination of the file and records in this cause prompts the conclusion that the questions presented have been correctly determined by the district court and that they are so unsubstantial as not to warrant further argument.


2
Accordingly, the motion of appellee is granted and the judgment of the District Court is affirmed for the reasons stated in the Memorandum and Order of the district court, 321 F.Supp. 195 (D.Kan., 1970).